Case 2:20-cv-02038-HB Document 5-6 Filed 05/12/20 Page 1 of 4




                          EXHIBIT F
            Case 2:20-cv-02038-HB Document 5-6 Filed 05/12/20 Page 2 of 4




                                Declaration of George Emerson
       1.      My name is George Emerson. I am an adult residing in Pennsylvania.

       2.      I hold power of attorney over my mother, Roberta Emerson.

       3.      Roberta Emerson is a current resident of Brighton Rehabilitation and Wellness

Center in Beaver, Pennsylvania.

       4.      After being struck by a car, my mother was sent to Brighton in early March for

physical and occupational therapy.

       5.      At the time of her admission, my mother did not have COVID-19, and was not

supposed to be a long-term resident of Brighton.

       6.      Once I learned that residents were diagnosed with COVID-19 at Brighton, I

immediately contacted my mother’s caregivers to ensure that those residents were isolated from

other residents, including my mother; I was assured that they were.

       7.      At some point after her admission, my mother was moved from the third floor, to

the first floor. I was specifically told by Samantha (who I believe to be the nursing manager for

my mother’s unit) and Hannah (who I believe to be a social worker at Brighton) that there was

only one resident on the first floor with COVID-19, but isolation precautions were in place.

       8.      I asked Hannah if any of the employees who were in contact with the COVID-

positive residents would be asked to self-quarantine at home for any period of time to ensure that

they hadn’t contracted the virus; she said no.

       9.      A couple of days after they moved my mother to the first floor, the toilet in her

new room broke; despite residents supposedly being isolated, they asked my mom to use a toilet

in another room.

       10.     As I continued to read media reports about Brighton, I continued to question

Samantha and other staff members about protecting my mother and other residents from the

                                                 1
            Case 2:20-cv-02038-HB Document 5-6 Filed 05/12/20 Page 3 of 4




virus; I was assured that appropriate steps were being taken to protect them from contracting the

virus.

         11.   On or around May 4, 2020, my mother called me and said that she was provided

with other resident’s clothes to wear. She also told me that her own clothes were dirty. I spoke

with one of my mother’s nurses, who agreed to take my mother’s dirty clothes to the front desk

where I could pick them up, which I did. I also dropped off clean clothes for my mother to wear.

When I got home and emptied my mother’s dirty laundry bag, other residents’ clothes were in

the bag with mother’s clothing.

         12.   On May 6, 2020, a nurse from Brighton called informed me that my mother tested

positive for COVID-19. This occurred after I personally washed her dirty clothes, and came into

contact with hers and other residents’ clothing which may have been contaminated with COVID-

19.

         13.   After the laundry incidents, I complained to various facility staff that I was

considering speaking to a lawyer about my concerns; I then received a call from the head social

worker (whose name I do not recall), Lori (who identified herself as being from adult protective

services), and a person who identified himself as a psychiatrist (whose name I do not recall),

stating that if I retained an attorney, I would no longer be able to communicate with my mother’s

caregivers about her health, and my lawyer would have to communicate through Brighton’s

lawyer about my mother.

         14.   My mother also informed me that she is not receiving any significant physical or

occupational therapy at Brighton. Specifically, on most days therapy employees spend no more

than thirty minutes with her, and they leave her in her wheelchair or in her bed during the

sessions.



                                                 2
          Case 2:20-cv-02038-HB Document 5-6 Filed 05/12/20 Page 4 of 4




       15.     Most days, my mother would be left in her bed or wheelchair all day (in other

words, staff did not get her up or assist her with moving around).

       16.     After one therapy session, my mother was left in a wheelchair; she fell from that

wheelchair and laid on the floor for approximately one hour, until a nurse found her. I was never

informed of this incident by anyone at Brighton, only by my mother.

       17.     Another time, my mother fell while being assisted out of bed; I was not informed

of that incident by anyone at Brighton, only by my mother.

       18.     I am in the process of attempting to get my mother out of Brighton and into

another facility where she will get physical and occupational therapy.

       19.     Since her admission, I have complained to numerous nursing staff members, and

filed Complaints with the Pennsylvania Department of Health, about issues with my mother’s

care, including staff leaving her in soiled diapers for extended periods of time, and being unable

to communicate with my mother’s caregivers about her due to problems with Brighton’s phone

system.

       20.     After my first Complaint, someone from the Department called and told me that

they will investigate. I have not received any results from any investigation, or heard back from

them since.

I VERIFY UNDER PENALTY OF PERJURY THAT THIS DECLARATION IS TRUE AND
CORRECT TO THE BEST OF MY KNOWLEDGE.
/s/ George Emerson
_______________________________________
George Emerson




                                                 3
